Citation Nr: 0001338	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-27 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a higher rating for headaches due to brain 
trauma, initially assigned a 10 percent evaluation, effective 
from November 1995.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1995 and prior active service.  He had more than 21 years of 
active service at the time of his retirement from service in 
October 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1996 RO rating decision that granted service 
connection for headaches due to brain trauma and assigned a 
10 percent rating for this condition, effective from November 
1995.



FINDING OF FACT

The residuals of brain trauma are manifested primarily by 
headaches.


CONCLUSION OF LAW

The criteria for a higher rating for headaches due to brain 
trauma, initially assigned a 10 percent evaluation, effective 
from November 1995, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Code 8045 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from October 1980 to October 
1995 and prior active service.  He had more than 21 years of 
active service at the time of his retirement from service in 
October 1995.

Service medical records reveal that the veteran was 
hospitalized in October 1993 after reportedly falling down 
stairs after drinking.  A summary of his hospitalization from 
November 1993 to January 1994 notes that he sustained a 
subarachnoid hemorrhage with a small right frontal subdural 
hematoma.  It was noted that he was hospitalized at a private 
medical facility in October 1993 and that he had undergone 
various studies, including CT (computed tomography) that 
revealed a subarachnoid hemorrhage and a small subdural 
hematoma on the right frontal complexity.  He got a right 
internal carotid artery angiogram that revealed multiple 
calvarial fractures, and no evidence for abnormal vasculature 
occlusions, malformations or aneurysms.  He was also 
evaluated by psychiatry for substance abuse.  


During the above noted November 1993 to January 1994 
hospitalization, the veteran received MRI (magnetic resonance 
imaging) of the head that revealed multiple patchy abnormal 
areas of increased signal intensity, predominantly in the 
cortical and subcortical white matter of the right frontal 
temporal and the right parietal and the right parietal 
occipital lobes that were consistent with hemorrhagic lesions 
from previous trauma.  He also had increased signal intensity 
with opacification of the right temporal bone with the 
inability to completely rule out the possibility of epidural 
hematoma as well as a possibility of a basal skull fracture.  
He also had various other studies during this 
hospitalization.  His cranial nerve exam II-XII was 
unremarkable.  On motor exam he had normal bulk and tone, 5 
out of 5 strength throughout, and his deep tendon reflexes 
were mildly brisk, but symmetrical.  Toes were downgoing.  
There was no clonus.  Hoffman's and Wartenberg signs were 
noted.  Finger to nose was intact.  Heel to shin, 
bilaterally, there was some mild difficulty.  He had no 
Romberg's and no drift to be appreciated.  His gait was 
within normal limits.  On sensory exam, light touch, 
pinprick, proprioception, and vibratory, graphesthesia were 
intact.  He had slightly impaired stereognosis, bilaterally.  
The discharge diagnoses were traumatic brain injury, small 
right frontal subdural hematoma, traumatic subarachnoid 
hemorrhage, and alcohol dependence.

The veteran underwent a VA psychiatric examination in 
November 1996.  He reported persistent headaches as a result 
of head injury in service.  It was noted that 
neuropsychological screening measures at a private medical 
facility after the inservice head injury had revealed 
deficits at that time and rather complex intellectual 
processes.  The veteran denied any knowledge of concerns in 
the areas of visual and verbal memory.  He complained of 
shortened attention span, trouble focusing his energy and 
effort at times, and an overall forgetfulness about where he 
places things or conversations he has had.  The Axis I 
diagnoses were rule out dementia, mild, secondary to closed 
head injury; and alcohol abuse and dependence, chronic and 
severe.  The Axis III diagnosis was status post closed head 
injury (right-sided subarachnoid hemorrhage with a small, 
right frontal subdural).  The veteran's difficulties with 
attention span, concentration, and short-term memory were not 
readily available to the examiner and he was recommended for 
neuropsycholgical testing.  The examiner found that the 
veteran was not experiencing any significant difficulties in 
social or occupational adaptability.


In January 1997, the veteran underwent neuropsychological 
evaluation at a VA medical facility.  He reported cognitive 
difficulties that he attributed to his head injury in 
service.  He complained of chronic headaches.  He complained 
of chronic poor attention.  He reported that his mind 
"wanders".  He reported that he could remember things, but 
not as explicitly or clearly as before.  He underwent various 
psychological tests.  The overall evaluation was that the 
veteran showed some evidence of mild attention difficulties.  
The examiner opined that this could be related to his history 
of head injury, but the veteran's description of his 
difficulties following the head injury with good recovery 
until retirement and have to cope with psychosocial stressors 
suggesting that it was more likely that these difficulties 
were related to problems with adjustment after service rather 
than his head injury.  The Axis I diagnoses were rule out 
alcohol abuse; cognitive disorder, not otherwise specified, 
mild; and psychological factors effecting medical condition.  
The Axis III diagnosis was headache secondary to closed head 
injury.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  


Purely neurological disabilities (such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc.) 
following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints (such as headache, dizziness, 
insomnia, etc.) recognized as symptomatic of brain trauma 
will be evaluated as 10 percent disabling and no more under 
diagnostic code 9304.  This 10 percent evaluation will not be 
combined with any other evaluation for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Code 8045.



In this case, the evidence shows that the veteran sustained 
brain trauma in service.  While the evidence indicates the 
presence of mild neurological deficits following this injury, 
the veteran currently denies any knowledge of such problems 
and the reports of his VA examinations in November 1996 and 
January 1997 do not reveal the presence of any significant 
neurological deficits.  Under the circumstances, the Board 
finds that the evidence does not reveal the presence of 
neurological disabilities due to trauma to the brain 
warranting separate compensable evaluations under the 
criteria of diagnostic code 8045 and the diagnostic codes 
specifically dealing with neurological disabilities.

The reports of the veteran's VA psychiatric examination in 
November 1996 and VA neuropsychological evaluation in January 
1997 note his complaints of shortened attention span, mild 
attentional difficulties, and an overall forgetfulness about 
where he places things or conversations he has had, but these 
reports and the other evidence do not reveal the presence of 
multi-infarct dementia.  Hence, a higher rating for the 
veteran's cognitive difficulties under diagnostic code 9304, 
effective prior to or as of November 7, 1996, is not for 
consideration.  Here we note that since the veteran filed his 
claim, there has been a change in regulations with respect to 
the rating criteria to be utilized in the rating of dementia 
due to head trauma under code 9304.  While it is true that 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran will be applied, unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this matter, despite the 
changes to code 9304, no change involving 38 C.F.R. § 4.124a, 
diagnostic code 8045, has been effected and it is such 
regulation, without regard to the current or former version 
of code 9304, that is dispositive of this matter.  As 
discussed, a rating in excess of 10 percent is assigned under 
code 8045 only where there is a showing of multi-infarct 
dementia from brain trauma.  As demonstrated by the evidence 
of record, that requirement has not been met.  Therefore, 
further discussion of the changes brought about by the 
revision of 38 C.F.R. § 4.130, code 9304, effective from 
November 7, 1996, is not necessary.

After consideration of all the evidence, the Board finds that 
the veteran's residuals of head trauma are manifested 
primarily by complaints of headaches and that the current 
10 percent evaluation for headaches due to head trauma best 
represents the veteran's disability picture.  The 
preponderance of the evidence is against the claim for a 
higher rating for this disability and the claim is denied.

The evidence does not show manifestations of the disorder 
warranting a higher rating for headaches due to head trauma 
for a specific period or a "staged rating" at any time 
since the effective date of the claim.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Since the preponderance of the evidence is against the claim 
for a higher rating for headaches due to head trauma, 
initially assigned a 10 percent evaluation, effective from 
November 1995, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for headaches due to head trauma, initially 
assigned a 10 percent evaluation, effective from November 
1995, is denied.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

